Digitally signed by
                         Illinois Official Reports                        Reporter of Decisions
                                                                          Reason: I attest to the
                                                                          accuracy and integrity
                                                                          of this document
                                Appellate Court                           Date: 2016.10.06
                                                                          11:26:50 -05'00'




                  In re Estate of Shelton, 2016 IL App (3d) 140163



Appellate Court    In re ESTATE OF THOMAS F. SHELTON, Deceased, (Ruth Ann
Caption            Alford, Executor, Petitioner-Appellant, v. Rodney I. Shelton,
                   Respondent-Appellee).—RUTH ANN ALFORD, as executor of the
                   ESTATE OF DORIS E. SHELTON, Plaintiff-Appellant v. RODNEY
                   I. SHELTON, Defendant-Appellee.



District & No.     Third District
                   Docket Nos. 3-14-0163, 3-14-0685 cons.


Filed              August 1, 2016



Decision Under     Appeal from the Circuit Court of Grundy County, Nos. 13-P-17,
Review             14-L-13 cons.; the Hon. Lance R. Peterson, Judge, presiding.



Judgment           No. 3-14-0163, Affirmed: No. 3-14-0685, Reversed and remanded.



Counsel on         George C. Hupp, Jr. (argued), and Michael W. Fuller, both of Hupp,
Appeal             Lanuti, Irion & Burton, P.C., of Ottawa, for appellant.

                   Darrel L. Seigler (argued), of Ottawa, for appellee.



Panel              JUSTICE HOLDRIDGE delivered the judgment of the court, with
                   opinion.
                   Justice Carter concurred in part and dissented in part, with opinion.
                   Justice Schmidt concurred in part and dissented in part, with opinion.
                                             OPINION

¶1       In these consolidated cases, Ruth Ann Alford, as the executor of the estates of her late
     parents, Thomas and Doris Shelton, sued her brother, Rodney Shelton, to recover real estate
     that she alleged Rodney had wrongly received from both estates and for damages resulting
     from Rodney’s alleged violation of his legal duties as successor power of attorney for Doris. In
     case No. 3-14-0144, Ruth Ann, as executor of Thomas’s estate, filed an amended estate
     citation seeking the return to Thomas’s estate of a farm that Thomas had conveyed to Rodney
     in December 2011. Ruth Ann alleged that the conveyance was presumptively fraudulent
     because it occurred while Rodney was named as the successor power of attorney under
     Thomas’s Illinois Statutory Short Form Power of Attorney for Property (POA), and while
     Doris, Thomas’s primary power of attorney under the POA, was incompetent. Rodney moved
     to dismiss the complaint under sections 2-615 and 2-619 of the Code of Civil Procedure (Code)
     (735 ILCS 5/2-615, 2-619 (West 2010)). The trial court granted Rodney’s motion to dismiss
     under section 2-619 because it found that Ruth Ann had failed to establish that Doris was
     incompetent at the time of the conveyance and that Rodney owed Thomas a fiduciary duty at
     that time.
¶2       In case No. 3-14-0685, Ruth Ann, as executor of Doris’s estate, sued Rodney for damages
     allegedly caused by Rodney’s breach of a duty to Doris as a successor power of attorney. Ruth
     Ann alleged that, while Rodney was named as a successor power of attorney for Doris, and
     while Doris was incompetent to manage her own affairs, Rodney colluded with Thomas,
     Doris’s primary power of attorney, to transfer Doris’s interest in certain real estate to Rodney
     in violation of section 2-10.3(b) of the Illinois Power of Attorney Act (Act) (755 ILCS
     45/2-10.3(b) (West 2010). Rodney moved to dismiss the complaint under section 2-615 of the
     Code (735 ILCS 5/2-615 (West 2010)). The trial court granted Rodney’s motion and found as
     a matter of law that, at the time of the transaction at issue, Rodney had no duty to Doris. This
     appeal followed.

¶3                                              FACTS
¶4       On January 18, 2005, Thomas Shelton executed an Illinois Statutory Short Form Power of
     Attorney for Property (POA) appointing his wife, Doris Shelton, as his “attorney-in-fact” or
     “agent.” The POA form states that Doris has the power to act for Thomas and in his name in
     any way Thomas could act in person with respect to several enumerated powers, including: (1)
     the power to “pledge, sell, and otherwise dispose of any real or personal property without
     advance notice” to Thomas; (2) the power to make Estate transactions, gifts, and “all other
     property powers and transactions”; (3) the power to name or change beneficiaries or joint
     tenants; and (4) the power to exercise trust powers. It was a “durable” power of attorney in that
     it provided that Thomas’s appointed agent “may exercise the powers given here throughout
     [Thomas’s] lifetime, after [he] become[s] disabled” (unless Thomas or a court otherwise
     limited or terminated the agent’s power, which did not occur).
¶5       In paragraph 8, Thomas’s POA provided:
                 “If any agent named by me shall die, become incompetent, resign or refuse to
             accept the office of agent, I name the following (each to act alone and successively, in
             the order named) as successor(s) to such agent: my son Rodney I. Shelton—my
             daughter Ruth Ann Alford.

                                                 -2-
                    For purposes of this paragraph 8, a person shall be considered to be incompetent if
               and while the person is a minor or an adjudicated incompetent or disabled person or the
               person is unable to give prompt and intelligent consideration to business matters, as
               certified by a licensed physician.”
¶6         On the same day Thomas executed his POA, Doris executed a substantively identical
       durable POA for property appointing Thomas as her agent (or attorney-in-fact) and Rodney
       and Ruth Ann, successively, as successor agents.
¶7         Thomas and Doris owned a farm together as joint tenants. On December 1, 2011, Thomas
       executed quitclaim deeds conveying his and Doris’s interest in the farm to Rodney and
       Rodney’s wife. Thomas conveyed his own interest in the farm on his own behalf, and he
       conveyed Doris’s interest in the farm as attorney-in-fact under Doris’s power of attorney. On
       the same day, Thomas executed another quitclaim deed conveying to Rodney and Rodney’s
       wife another farm that was titled in Thomas alone.
¶8         On December 2, 2013, Thomas’s estate (by its executor, Ruth Ann), filed an amended
       citation under section 16-1 of the Probate Act of 1975 (Probate Act) (755 ILCS 5/16-1 (West
       2012)) against Rodney and his wife to recover the farm originally owned by Thomas. The
       citation alleged that, at the time Thomas conveyed the farm to Rodney, Rodney was Thomas’s
       agent under Thomas’ POA because: (1) Thomas’s POA designated Rodney as successor POA;
       and (2) at the time of the conveyance, the predecessor POA (Doris) was incompetent. In
       support of the latter assertion, the estate alleged that: (a) “[f]rom March 2011 Doris *** was
       observed to have confusion and lack of short term memorization [sic]”; (b) “[m]edical
       treatment records through, and beyond, December 1, 2011 reflect Doris’s *** continued
       confusion and cognitive impairment”; (c) “[a]bnormal EEG of 9-15-2011 found ‘features that
       would be consistent with diffuse cerebral dysfunction’ ”; (d) “[o]n or about October 4, 2011,
       Doris *** was diagnosed with dementia”; (e) “[r]ecords for Doris *** thereafter reflect
       progressive decline in cognitive level, disorientation and hallucinations.” The complaint
       alleged that, based on “the progressive effects of [Doris’s] diagnosed Dementia as set forth
       above,” Doris “was unable to manage her affairs due to said mental deficiency and was
       incompetent at the time of the execution of the foregoing deeds.” The complaint did not attach
       a physician’s report certifying that Doris was unable to conduct her business affairs or
       otherwise incompetent.
¶9         The complaint further alleged that, due to Doris’s incompetence at the time the deeds at
       issue were executed, “Rodney *** had succeeded to and was the POA under the power of
       attorney which created a fiduciary relationship between Thomas *** and Rodney.” Therefore,
       the complaint maintained, the conveyances from Thomas to Rodney were “presumptively
       fraudulent” and Rodney was required show by clear and convincing evidence that the
       “transaction was fair and equitable.” Absent such showing, the complaint asked that the deeds
       be set aside.
¶ 10       On December 11, 2013, Rodney filed motions to dismiss the estate’s amended petition for
       citation under sections 2-615 and 2-619(a)(9) of the Code. The latter motion noted that Doris
       had not been adjudicated incompetent or declared incompetent by a physician’s certification,
       as required by paragraph 8 of Thomas’s POA. Therefore, Rodney argued, Rodney never
       assumed a fiduciary duty to Thomas under the POA. Moreover, Rodney contended that “[t]he
       power of attorney at issue and applicable principles of Illinois law do not permit a retroactive


                                                  -3-
       adjudication of incompetence or the creation of a fiduciary relationship nunc pro tunc.” The
       estate filed a response to Rodney’s motions to dismiss and Rodney filed a reply.
¶ 11       On January 30, 2014, the estate filed the “Physician’s Report” of Dr. Daniel M. Jurak,
       Doris’s former treating physician, as a supplemental exhibit to its response to Rodney’s
       motions to dismiss. In his report, Dr. Jurak stated under oath that Doris had suffered from
       “[d]ementia, diagnosed on or before October 4, 2011, associated with Parkinson’s Disease
       with a start of care date of October 13, 2011.” Dr. Jurak further stated that Doris had an “onset
       of confusion in March 2011” and had “exhibited continuing diminishment of mental and
       cognitive ability with progressive worsening through the date of her death in 2012.” Dr. Jurak
       opined that “[a]s of, and including, December 1, 2011, *** Doris Shelton was incompetent,
       unable to manage her personal affairs, unable to give prompt and intelligent consideration [to]
       her personal affairs and unable to give prompt and intelligent consideration to business
       matters.” Dr. Jurak stated that he based these observations on: (1) “[his] own examinations(s),
       continuing care and observations(s), of Doris Shelton from 2008 through the date of her
       death”; and (2) “[r]eview and examination of treatment records kept in the ordinary course of
       business, created by persons with independent knowledge of their personal observations and
       assessments, made at or near their personal observations and assessments[,] *** records of
       which [Dr. Jurak had] found to be accurate and reliable.”
¶ 12       The trial court held a hearing on Rodney’s motions to dismiss on February 4, 2014. After
       reading the parties’ briefs and hearing oral arguments, the trial court denied Rodney’s motion
       to dismiss under Rule 2-615 but granted his motion to dismiss under rule 2-619(a)(9). The
       court reasoned that, at the time of the conveyance on December 1, 2011, no doctor had certified
       that Doris was unable to manage her financial affairs, and the doctor’s certification that “would
       trigger that POA” occurred two years after the event. The court concluded that “I don’t think
       you can retroactively a year or two years later submit a certification *** that is specifically
       referred to in the POA and have retroactive effect.”
¶ 13       On March 24, 2014, Ruth Ann, as executor of Doris’s estate, filed a complaint against
       Rodney seeking damages for Rodney’s alleged breach of fiduciary duty to Doris. The
       complaint alleged that, on December 1, 2011, Thomas violated his duty as Doris’s agent under
       Doris’s POA by transferring all of Doris’s interest in the farm to Rodney and Rodney’s wife
       without reserving a life estate in Doris at a time when Doris was incompetent and in need of
       income from the property. The complaint further alleged that Rodney “participated in such
       breach of fiduciary duty” by Thomas in violation of section 2-10.3 of the Act (755 ILCS
       45/2-10.3 (West 2010)) by failing to notify Doris of such breach and by failing to take action to
       safeguard Doris’s best interests. The complaint sought damages “in an amount not less than
       $50,000” plus attorney’s fees and court costs.
¶ 14       Rodney filed a motion for judgment on the pleading pursuant to section 2-615(e) of the
       Code or, in the alternative, a motion to dismiss the complaint under section 2-615(a) of the
       Code. In both motions, Rodney argued that he was not an “agent” as alleged in the complaint
       under either Doris’s POA or section 2-10.3 of the Act. Rodney maintained that he had no
       fiduciary duty to act as alleged in the complaint, and that the complaint thereby failed to state a
       cause of action for breach of fiduciary duty. In its response to Rodney’s motions, Ruth Ann
       argued that, as a designated successor agent under Doris’s POA, Rodney was a fiduciary as a
       matter of law and therefore had a duty to Doris on the date the deeds were executed. During
       oral argument, Ruth Ann argued that section 2-10.3 of the Act and Illinois case law stand for

                                                    -4-
       the proposition that a “secondary agent could be liable” if he “sees the primary agent violate
       his duty to the principal,” and that a successor POA has a duty to take action under such
       circumstances to protect the principal from harm.
¶ 15       After oral argument, the trial court took the matter under advisement. On August 29, 2014,
       the trial court issued a ruling from the bench finding as a matter of law that Rodney never
       became an agent of Doris’s under Doris’s POA, and therefore no fiduciary duty ever arose. The
       court found that, at the time of the conveyance at issue, Thomas was Doris’s agent with all of
       the discretion that Doris chose to give him. Accordingly, the trial court granted Rodney’s
       motion to dismiss Ruth Ann’s complaint with prejudice under section 2-615(a).
¶ 16       Thomas’s estate appealed the trial court’s dismissal of its amended petition for citation to
       recover property from Rodney under section 16-1 (appeal No. 3-14-0163), and Doris’s estate
       appealed the trial court’s dismissal of its complaint for damages against Rodney (appeal No.
       3-14-0685). We consolidated the appeals.

¶ 17                                             ANALYSIS
¶ 18               1. The Dismissal of the Amended Estate Citation Filed by Thomas’s Estate
¶ 19       In appeal No. 3-14-0163, Ruth Ann, as executor of Thomas’s estate, argues that the trial
       court erred in granting Rodney’s motion to dismiss the amended estate citation under section
       2-619(a)(9) because Rodney was Thomas’s fiduciary at the time Thomas conveyed his farm to
       Rodney, thereby rendering the conveyance presumptively fraudulent. A motion for
       involuntary dismissal under section 2-619(a)(9) of the Code admits the legal sufficiency of the
       complaint, admits all well-pleaded facts and all reasonable inferences therefrom, and asserts an
       affirmative matter outside the complaint bars or defeats the cause of action. Reynolds v. Jimmy
       John’s Enterprises, LLC, 2013 IL App (4th) 120139, ¶ 31. When ruling on a section
       2-619(a)(9) motion, the court construes the pleadings “in the light most favorable to the
       nonmoving party” (Sandholm v. Kuecker, 2012 IL 111443, ¶ 55), and should only grant the
       motion “if the plaintiff can prove no set of facts that would support a cause of action” (Snyder
       v. Heidelberger, 2011 IL 111052, ¶ 8). We review a trial court’s dismissal of a complaint under
       section 2-619(a)(9) de novo. Reynolds, 2013 IL App (4th) 120139, ¶ 31.
¶ 20       Ruth Ann argues that Rodney had a fiduciary relationship with Thomas at the time of the
       conveyance in December 2011 because Thomas had designated Rodney as a successor agent in
       his POA. She also maintains that, because Doris was incompetent at the time Thomas
       conveyed his farm to Rodney in December 2011 (as certified by Doris’s treating physician in
       2014), Rodney had succeeded Doris as Thomas’s attorney-in-fact at the time of the
       conveyance, which made him Thomas’s fiduciary. Ruth Ann argues that, because Rodney was
       Thomas’s fiduciary, Thomas’s conveyance of his farm to Rodney was presumptively
       fraudulent, and the trial court erred in dismissing the amended estate citation.
¶ 21       A fiduciary relationship is one where a person is under a duty to act for the benefit of
       another. In re Estate of Baumgarten, 2012 IL App (1st) 112155, ¶ 16. A fiduciary relationship
       can arise as a matter of law or fact. In re Estate of DeJarnette, 286 Ill. App. 3d 1082, 1088
       (1997). One way in which a fiduciary relationship can exist as a matter of law is through the
       appointment of a power of attorney. Id.; see also Clark v. Clark, 398 Ill. 592, 600 (1947); In re
       Estate of Elias, 408 Ill. App. 3d 301, 319 (2011) (“A power of attorney gives rise to a general
       fiduciary relationship between the grantor of the power and the grantee as a matter of law.”);
       Spring Valley Nursing Center, L.P. v. Allen, 2012 IL App (3d) 110915, ¶ 12 (“When a person

                                                   -5-
       is designated as an agent under a power of attorney, he has a fiduciary duty to the person who
       made the designation.”).
¶ 22        “The mere existence of a fiduciary relationship prohibits the agent from seeking or
       obtaining any selfish benefit for himself, and if the agent does so, the transaction is presumed
       to be fraudulent.” Spring Valley Nursing Center, 2012 IL App (3d) 110915, ¶ 12; see also
       Clark, 398 Ill. at 601-02. “Thus, any conveyance of the principal’s property that either
       materially benefits the agent or is for the agent’s own use is presumed to be fraudulent.” Spring
       Valley Nursing Center, 2012 IL App (3d) 110915, ¶ 12; see also Clark, 398 Ill. at 601; In re
       Estate of Rybolt, 258 Ill. App. 3d 886, 889 (1994). 1 This rule applies to conveyances of the
       principal’s property by the agent to a third party on behalf of the principal and also to
       conveyances made by the principal directly to the agent. See, e.g., Clark, 398 Ill. at 601; Estate
       of Rybolt, 258 Ill. App. 3d at 889. “[T]he burden of pleading and proving the existence of a
       fiduciary relationship lies with the party seeking relief.” Lemp v. Hauptmann, 170 Ill. App. 3d
       753, 756 (1988). The trial court’s determination whether a POA gives rise to a fiduciary
       relationship as a matter of law is a legal conclusion that we review de novo.
¶ 23        In determining whether Rodney was Thomas’s fiduciary at the time of the conveyance at
       issue, we must first answer a threshold legal question. Specifically, we must decide whether a
       successor agent under a POA has a fiduciary duty to the principal before he becomes the acting
       agent (or the “attorney in-fact”) merely by virtue of being named a successor agent in the POA.
       This is an issue of first impression. Illinois courts have held repeatedly that an appointed agent
       under a POA (i.e., an agent designated as the principal’s attorney-in-fact) has a fiduciary duty
       to the principal as a matter of law from the time the POA is executed, regardless of whether or
       when he exercises his powers under the POA. See, e.g., Estate of Elias, 408 Ill. App. 3d at 320;
       see generally In re Estate of Miller, 334 Ill. App. 3d 692, 697, 700 (2002). However, no
       published Illinois decision holds that a party named a successor agent under a POA has such a
       duty before he becomes the principal’s attorney-in-fact. That is not surprising, because a
       fiduciary relation is created by the “appointment,” “granting,” or “designation” of a power of
       attorney (see, e.g., Estate of DeJarnette, 286 Ill. App. 3d at 1088; Estate of Elias, 408 Ill. App.
       3d at 319; Spring Valley Nursing Center, 2012 IL App (3d) 110915, ¶ 12), and a successor
       agent under a POA is appointed, granted, or designated a power of attorney only contingently,
       i.e., only if the person designated attorney-in-fact under the instrument is unwilling or unable
       to act on the principal’s behalf. In this case, Thomas’s POA provided: “If any agent named by
       me shall die, become incompetent, resign or refuse to accept the office of agent, I name the
       following (each to act alone and successively, in the order named) as successor(s) to such

           1
              The presumption of fraud is not conclusive and may be rebutted by clear and convincing evidence
       to the contrary. Spring Valley Nursing Center, 2012 IL App (3d) 110915, ¶ 13. The burden is on the
       agent to rebut the presumption by showing that he acted in good faith and that he did not betray the
       confidence placed in him. Id. If the agent satisfies this burden, the transaction in question will be
       upheld. See 755 ILCS 45/2-7(a) (West 2010); Clark, 398 Ill. at 602. However, if the agent fails to rebut
       the presumption, the transaction will be set aside. See 755 ILCS 45/2-7(a), (f) (West 2010); Clark, 398
       Ill. at 601. Some of the significant factors to be considered in determining if the presumption of fraud
       has been rebutted include whether the fiduciary made a frank disclosure to the principal of the
       information he had, whether the fiduciary paid adequate consideration, and whether the principal had
       competent and independent advice. Spring Valley Nursing Center, 2012 IL App (3d) 110915, ¶ 12;
       Estate of DeJarnette, 286 Ill. App. 3d at 1088.

                                                      -6-
       agent: my son Rodney I. Shelton—my daughter Ruth Ann Alford.” (Emphasis added.) Thus,
       Rodney’s designation as Thomas’s agent under the POA, and the attendant powers to act on
       Thomas’s behalf, would be triggered if, and only if, the designated attorney-in-fact (Doris)
       died, became incompetent, or refused to accept the agency. Until any of those events occurred,
       Rodney had no power of attorney under the document, and therefore no common-law fiduciary
       duty to exercise such power according to Thomas’s interests. In sum, it is the power to act as a
       principal’s attorney-in-fact that creates a fiduciary duty as a matter of law. Until that power is
       actually conferred, there can be no corresponding fiduciary duty to use that power for the
       principal’s benefit.
¶ 24       Having found that Thomas’s designation of Rodney as a successor agent under the POA
       did not create a common-law fiduciary relationship, we proceed to the second question noted
       above: namely, whether the estate established that Doris was incompetent at the time of the
       conveyance in 2011 (and, therefore, that Rodney became Thomas’s agent-in-fact at that time
       under the POA) through Dr. Jurak’s physician’s report, even though that report was prepared
       and signed approximately two years later. The trial court answered this question in the
       negative. The court concluded that a physician’s certification of incompetency had to be
       rendered prior to the conveyance at issue in order to establish Doris’s incompetency under
       Thomas’s POA, and that a physician’s certification prepared two years after the fact could not
       establish Doris’s incompetency “retroactively.” We agree.
¶ 25       As noted, Thomas’s POA names Rodney as a successor agent only if the designated
       attorney-in-fact (Doris) “shall *** become incompetent.” The next sentence states that “[f]or
       purposes of this paragraph ***, a person shall be considered to be incompetent if and while the
       person is a minor or an adjudicated incompetent or disabled person or the person is unable to
       give prompt and intelligent consideration to business matters, as certified by a licensed
       physician.” (Emphasis added.) Although the POA does not expressly state when the
       physician’s certification must take place, when the paragraph is read as a whole, the clear
       implication is that the certification must occur before the successor power of attorney becomes
       the attorney-in-fact. Unless the originally designated attorney-in-fact is disabled or a minor,
       she does not “become incompetent” for purposes of the POA unless she is adjudicated
       incompetent or certified incompetent by a licensed physician. Moreover, the POA expressly
       states that the original agent will be considered incompetent “if and while” such certification
       and adjudication takes pace. (Emphasis added.) The most straightforward reading of these
       provisions is that the physician’s certification, like an adjudication of incompetency, is meant
       to serve as a triggering event that nullifies the primary agent’s authority at the time of the
       certification and in the future, until the certification is rescinded. Nothing in Thomas’s POA
       suggests that a physician’s certification prepared years after the fact may retroactively nullify
       the designated agent-in-fact’s authority to act under the POA. Because written POAs must be
       strictly construed in Illinois (In re Estate of Romanowski, 329 Ill. App. 3d 769 (2002); Amcore
       Bank, N.A. v. Hahnaman-Albrecht, Inc., 326 Ill. App. 3d 126 (2001)), we will not read such
       intent into the instrument by implication where the text does not clearly support that
       interpretation.
¶ 26       Moreover, there are good policy reasons for reading a standard form POA in this manner.
       Allowing incompetency determinations to be made years after the fact could create uncertainty
       and lead to situations where an acting power of attorney makes financial decisions for a long
       period of time before he or she is declared incompetent and replaced with a successor POA.


                                                   -7-
       Principals, acting agents, successor agents, and third parties need to know with certainty who
       has the authority to act on the principal’s behalf (and who has fiduciary duties to the principal)
       at a particular time. If an attorney-in-fact’s authority can be nullified retroactively by a doctor’s
       certification years after the fact, the designated successor agents would never be certain when
       their powers and duties under the POA were triggered. A successor agent under the POA might
       reasonably believe that the attorney-in-fact is competent, only to discover years later that she
       had been incompetent for years, and that the successor agent has been inadvertently shirking
       his duty throughout that entire period. This would create a regime of instability and uncertainty
       which could upset the settled expectations of principals, attorneys-in-fact, successor agents,
       and third parties who have transacted business with an attorney-in-fact. Moreover, allowing
       retroactive certification of an agent’s incompetency would likely spawn litigation (complete
       with conflicting expert testimony) to establish when an attorney-in-fact became incompetent.
       A bright-line rule requiring a physician’s certification of incompetency before the
       attorney-in-fact is replaced by a successor agent would avoid all of these problems.2
¶ 27        Accordingly, we affirm the trial court’s dismissal of the amended estate citation in appeal
       No. 3-14-0163.

¶ 28                   2. The Dismissal of Doris’s Estate’s Claim Against Rodney
¶ 29        In Case No. 3-14-0685, Ruth Ann, as executor of Doris’s estate, argues that the trial court
       erred in dismissing Doris’s estate’s claim against Rodney for breach of fiduciary duty as a
       successor trustee under section 2-10.3(b) of the Act (755 ILCS 45/2-10.3(b) (West 2010)). The
       trial court dismissed Doris’s estate’s claim under section 2-615(a) of the Code. A section
       2-615(a) motion to dismiss tests the legal sufficiency of the complaint on its face. Doe-3 v.
       McLean County Unit District No. 5 Board of Directors, 2012 IL 112479, ¶ 15. A section
       2-615(a) motion argues that the facts alleged in the complaint, viewed in the light most
       favorable to the plaintiff, and taking all well-pleaded facts and all reasonable inferences that
       may be drawn from those facts as true, are insufficient to state a cause of action upon which
       relief may be granted. Id. ¶ 25. “[A] cause of action should not be dismissed pursuant to section
       2-615 unless it is clearly apparent that no set of facts can be proved that would entitle the
       plaintiff to recovery.” (Internal quotation marks omitted.) Id. We review a trial court’s
       dismissal of a complaint under section 2-615(a) de novo. Id.
¶ 30        The complaint in this case alleged that, on December 1, 2011, Thomas violated his
       fiduciary duty as Doris’s agent under Doris’s POA by transferring all of Doris’s interest in the
       farm to Rodney and Rodney’s wife without reserving a life estate in Doris at a time when Doris
       was incompetent and in need of income from the property. The complaint alleged that Rodney
       “participated in such breach of fiduciary duty” by Thomas in violation of section 2-10.3 of the

           2
            In his dissent in appeal No. 3-14-0163, Justice Schmidt suggests that most of these problems could
       be alleviated if we allowed retroactive certifications of incompetency by physicians but limited the
       effect of such certifications to transactions that benefit the successor agent. See infra ¶ 50. That may
       well be true. However, the language of Thomas’s POA does not support retroactive certifications of
       incompetency, much less the limitation of such certifications to transactions that benefit a successor
       agent. As noted above, written POAs must be strictly construed in Illinois. In re Estate of Romanowski,
       329 Ill. App. 3d 769 (2002); Amcore Bank, 326 Ill. App. 3d 126. Accordingly, we cannot read
       provisions or limitations into a POA that are not clearly supported by its text.

                                                      -8-
       Act (755 ILCS 45/2-10.3 (West 2010)) by failing to notify Doris of such breach and by failing
       to take action to safeguard Doris’s best interests.
¶ 31       Section 2-10.3 of the Act is entitled “Successor Agents.” Subsection (b) of section 2-10.3
       provides that:
               “An agent is not liable for the actions of another agent, including a predecessor agent,
               unless the agent participates in or conceals a breach of fiduciary duty committed by the
               other agent. An agent who has knowledge of a breach or imminent breach of fiduciary
               duty by another agent must notify the principal and, if the principal is incapacitated,
               take whatever actions may be reasonably appropriate in the circumstances to safeguard
               the principal’s best interest.” (Emphasis added.) 755 ILCS 45/2-10.3(b) (West 2010)).
       Ruth Ann argues that, under section 2-10.3(b), Rodney is liable for any breach of fiduciary
       duty committed by Thomas when he conveyed Doris’s interest in the farm to Rodney.
¶ 32       In dismissing the complaint, the trial court held that, because Rodney was only a successor
       agent who never became an actual agent of Doris’s under the POA, no fiduciary duty ever
       arose as a matter of law. However, although we agree that Rodney did not have a fiduciary
       duty to Doris under the POA or under the common law, that does not resolve the matter. The
       complaint in this case was based upon section 2-10.3(b) of the Act. That section provides that
       successor agents may be liable for breaches of fiduciary duty committed by their predecessor
       agents if they participate in or conceal such breaches. 755 ILCS 45/2-10.3(b) (West 2010).
       Successor agents are liable for such conduct under section 2-10.3(b) regardless of whether they
       have independent fiduciary obligations to the principal. Section 2-10.3(b) does not state that
       successor agents may be liable for breaches committed by predecessor agents only if they
       themselves become acting agents.
¶ 33       Moreover, section 2-10.3(b) imposes certain affirmative obligations upon successor
       agents. Specifically, section 2-10.3(b) provides that a successor agent “who has knowledge of
       a breach or imminent breach of fiduciary duty by another agent” “must notify the principal
       and, if the principal is incapacitated, take whatever actions may be reasonably appropriate in
       the circumstances to safeguard the principal’s best interest.” Id. The statute suggests that
       successor agents who fail to discharge these obligations are liable for any breach of fiduciary
       duty committed against a principal by a predecessor agent.3
¶ 34       Thus, by its plain terms, section 2-10.3(b) could support a cause of action against a
       successor agent if the successor agent participated in or concealed a breach of duty by a
       predecessor agent, or if the successor agent was aware of an imminent breach of fiduciary duty
       by a predecessor agent but failed to notify the principal or take reasonable steps to safeguard an
       incompetent principal’s interest. In this case, the complaint alleged that: (1) Thomas violated
       his fiduciary duty as Doris’s agent under Doris’s POA by transferring all of Doris’s interest in
       the farm to Rodney and Rodney’s wife without reserving a life estate in Doris at a time when
       Doris was incompetent and in need of income from the property; (2) Rodney was aware that
       Thomas was going to execute a deed accomplishing this wrongful transfer of Doris’s property

           3
            It should be emphasized, however, that the statute only imposes affirmative duties on a successor
       agent in the event that the successor agent “has knowledge of a breach or imminent breach of fiduciary
       duty by another agent.” Id. In that event, and only in that event, the successor agent must notify the
       principal and, if the principal is incapacitated, take reasonable steps safeguard the principal’s best
       interest. Id.

                                                     -9-
       interest; and (3) Rodney “participated in such breach of fiduciary duty” by Thomas in violation
       of section 2-10.3(b) by failing to notify Doris of such breach and by failing to take action to
       safeguard Doris’s best interests. Thus, the complaint alleged facts sufficient to state a cause of
       action. We therefore hold that the trial court erred in dismissing the complaint under section
       2-615(a).
¶ 35        Rodney argues that, when the Act is read as a whole, it is clear that section 2-10.3(b) does
       not apply to successor agents. Section 2-10.3(b) states that “[a]n agent” may be liable for the
       actions of another agent under certain specified circumstances; it does not state that a
       “successor agent” may be liable for such actions. Similarly, section 2-10.3(b) imposes certain
       duties on an “agent,” not a “successor agent.” The Act defines “agent” as “the attorney-in-fact
       or other person designated to act for the principal in the agency.” 755 ILCS 45/2-3 (West
       2010).4 By contrast, section 2-10.3 suggests that a “successor agent” is designated to act only
       “if an initial or predecessor agent resigns, dies, becomes incapacitated, is not qualified to serve,
       or declines to serve.” 755 ILCS 45/2-10.3(a) (West 2010). Thus, Rodney contends that, by
       using the term “agent” instead of “successor agent” throughout section 2-10.3(b), the
       legislature expressed its intent that the duties and potential liability prescribed by that section
       should apply only to attorneys-in fact, not to successor agents.
¶ 36        We disagree. Section 2-10.3(b) is a subsection within section 2-10.3, which is entitled
       “Successor agents.” The other two subsections within that section both clearly apply to
       successor agents. See 755 ILCS 45/2-10.3(a), (c) (West 2010). Thus, it stands to reason that
       section 2-10.3(b) applies to successor agents as well.
¶ 37        Moreover, section 2-10.3(b) imposes certain duties on an agent “who has knowledge of a
       breach or imminent breach of fiduciary duty by another agent.” (Emphasis added.) 755 ILCS
       45/2-10.3(b) (West 2010). As Rodney acknowledges, only attorneys-in-fact have fiduciary
       obligations to the principal under a POA, and only attorneys-in-fact are authorized to act for
       the principal. Accordingly, only an attorney-in-fact could commit an “immanent breach of
       fiduciary duty.” This means that section 2-10.3(b) must intend to impose duties on an agent
       when certain unlawful acts are performed or about to be performed by an acting
       attorney-in-fact under a POA. As noted, however, Rodney argues that section 2-10.3(b)
       imposes duties only on an attorney-in-fact. If that were true, then the statute could apply only
       in a situation where there are co-agents (i.e., two simultaneously acting attorneys-in-fact)
       under the POA. However, a careful reading of the Act as a whole establishes that section
       2-10.3(b) was not intended to apply to co-agents. First, as noted, section 2-10.3(b) appears in a
       section of the Act entitled “Successor agents,” not “co-agents.” More importantly, there is a
       separate section of the Act entitled “Co-agents” (755 ILCS 45/2-10.5 (West 2010)), and that
       section contains a subsection that is identical to section 2-10.3(b) (see 755 ILCS 45/2-10.5(c)
       (West 2010)). If section 2-10.3(b) applied to co-agents, as Rodney maintains, then section
       2-10.5(c) would be rendered superfluous. “It is a general rule of construction that where a
       statute can be reasonably interpreted so as to give effect to all its provisions, a court will not
       adopt a strained reading which renders one part superfluous.” Bass v. Cook County Hospital,
       2015 IL App (1st) 142665, ¶ 25. For this additional reason, we reject Rodney’s interpretation.
¶ 38        In his partial dissent in case No. 3-14-0685, Justice Carter maintains that our decisions in
       these two consolidated appeals are inconsistent. See infra ¶ 47. We disagree. In the first appeal

          4
              The “agency” is the written power of attorney. See 755 ILCS 45/2-3 (West 2010).

                                                     - 10 -
       (No. 3-14-0163), we hold that a successor agent under a POA has no fiduciary duty to the
       principal under the common law until he becomes the acting agent (or attorney-in-fact). In the
       second appeal (No. 3-14-0685), Justice Schmidt and I hold that a successor agent has a limited
       statutory duty under section 2-10.3(b). That statutory duty is an exception to (i.e., in derogation
       of) the common-law rule that successor agents have no duties to the principal. However, it is a
       very limited duty. As noted above, the statute imposes a duty on a successor agent to: (1)
       refrain from participating in or concealing a breach of fiduciary duty committed by another
       agent; (2) notify the principal of any imminent breach of fiduciary duty by another agent and, if
       the principal is incapacitated, take whatever actions may be reasonably appropriate under the
       circumstances to safeguard the principal’s best interest. The latter duty is imposed only if the
       successor agent has knowledge of a breach or imminent breach of fiduciary duty by another
       agent. Thus, it will apply only in very limited circumstances.
¶ 39        We also disagree with Justice Carter’s conclusion that “the references to the ‘agent’ in
       section 2-10.3(b) are limited solely to the acting agent or attorney in-in-fact.” Infra ¶ 47. As
       explained above, when section 2-10.3(b) is read in conjunction with other relevant provisions
       of the Act, the only reasonable conclusion is that section 2-10.3(b) was intended to apply to
       successor agents, not to co-agents or other attorneys-in-fact.
¶ 40        Moreover, contrary to Justice Carter’s conclusion (infra ¶ 47), our reading of section
       2-10.3(b) does not conflict with section 2-7, which provides that an agent has no duty to
       “assume control of or responsibility for any of the principal’s property, care or affairs,
       regardless of the principal’s physical or mental condition.” 755 ILCS 45/2-7 (West 2010).
       Section 2-10.3(b) merely imposes a limited duty under certain narrow and specified
       circumstances, as discussed above. In any event, even if there were some tension between
       these two provisions, the specific duties imposed in section 2-10.3(b) would control over the
       general principle announced in section 2-7. See Sierra Club v. Kenney, 88 Ill. 2d 110, 126
       (1981); Calibraro v. Board of Trustees of the Buffalo Grove Firefighters’ Pension Fund, 367
       Ill. App. 3d 259, 262 (2006).
¶ 41        For the reasons set forth above, we reverse the trial court’s dismissal of Doris’s estate’s
       claim.

¶ 42                                        CONCLUSION
¶ 43      The judgment of the circuit court of Grundy County in appeal No. 3-14-0163 is affirmed.
       The judgment of the circuit court of Grundy County in appeal No. 3-14-0685 is reversed and
       remanded for further proceedings.

¶ 44      No. 3-14-0163, Affirmed: No. 3-14-0685, Reversed and remanded.

¶ 45       JUSTICE CARTER, concurring in part and dissenting in part.
¶ 46       I concur with the majority’s decision affirming the trial court’s dismissal of the amended
       estate citation in appeal No. 3-14-0163. Specifically, I agree with the analysis in paragraphs 18
       through 27.
¶ 47       However, for the reasons that follow, I also respectfully dissent from the majority’s
       decision reversing the trial court’s dismissal of the estate’s claim in appeal No. 3-14-0685.
       Specifically, I dissent from paragraphs 28 through 41. First, in my opinion, the majority’s


                                                   - 11 -
       decisions in the two consolidated appeals are inconsistent with one another as the majority
       finds in the first appeal (No. 3-14-0163) that a successor agent under a POA has no fiduciary
       duty to the principal until he becomes the acting agent but reaches the exact opposite
       conclusion in the second appeal (No. 3-14-0685). Second, I believe that the majority’s analysis
       in the latter appeal is based upon a strained reading of section 2-10.3(b) of the Act, a reading
       with which I do not agree. In my opinion, the references to the “agent” in section 2-10.3(b) are
       limited solely to the acting agent or attorney-in-fact and do not include, or apply to, a successor
       agent. See 755 ILCS 45/2-3(b) (West 2010) (“ ‘[a]gent’ means the attorney-in-fact or other
       person designated to act for the principal in the agency”). The more-limited reading of section
       2-10.3(b) that I have suggested here is more in keeping with section 2-7 of the Act, which
       limits the duties, obligations, and liabilities of an agent acting under a POA and provides, in
       part, that an agent has no duty to “assume control of or responsibility for any of the principal’s
       property, care or affairs, regardless of the principal’s physical or mental condition.” 755 ILCS
       45/2-7 (West 2010). For the reasons stated, unlike the majority, I would affirm the trial court’s
       dismissal of Doris’s estate’s claim in appeal No. 3-14-0685.

¶ 48        JUSTICE SCHMIDT, concurring in part and dissenting in part.
¶ 49        Because I would reverse the trial court’s dismissal of the amended estate citation in appeal
       No. 3-14-0163, I respectively dissent from that portion of the majority opinion which affirms
       it. Supra ¶¶ 18-27.
¶ 50        The majority explains, supra ¶ 26, that the sky will fall if we were to read a standard form
       POA to allow a retroactive declaration of incompetency. I suggest that the majority’s view
       allows a successor agent under a POA, who knows full well that the designated attorney-in-fact
       is incompetent, to engage in self-dealing before either seeking a physician’s declaration of
       incompetency, or a court order to the same effect. In a case such as this, we have the opinion
       and medical records of Doris’s former treating physician, not simply a hired expert. If the
       estate can show that Doris was indeed incompetent at the relevant times, I see no reason, not to
       allow the estate to challenge the transactions that benefitted Rodney. If a retroactive
       declaration of incompetency only affects transactions that benefit the successor agent directly,
       or even indirectly, then that should alleviate most of the majority’s concerns. Supra ¶ 26.
¶ 51        I concur with Justice Holdridge’s analysis and reversal of the trial court with respect to
       appeal No. 3-14-0685. Supra ¶¶ 29-41.




                                                   - 12 -